VAN DYKE, P. J.
This is a companion case to that of Estate of Rosa Scarlata, in which an opinion by this court was this day filed. (Ante, p. 35 [14 Cal.Rptr. 184].)
For the reasons therein stated the orders of the probate court, adjudging that the property inventoried in the estate of Rosa was the community property of Luigi and Rosa and ordering that the assets of both estates be marshalled and used by the common executor to pay claims in both estates, are reversed.
Peek, J., and Schottky, J., concurred.